Citation Nr: 1025277	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.

2.  Entitlement to service connection for a heart disability, 
including hypertension.

3.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD (characterized as a nervous disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that new and material 
evidence had not been received sufficient to reopen the Veteran's 
previously denied claims of service connection for TMJ syndrome, 
for a heart disability, including hypertension, and for an 
acquired psychiatric disability other than PTSD (characterized as 
a nervous disorder).  A Travel Board hearing was held at the RO 
in July 2007 before the undersigned Acting Veterans Law Judge and 
a transcript of this hearing has been added to the claims file.

In November 2007, the Board reopened the Veteran's previously 
denied claims of service connection for TMJ syndrome, for a heart 
disability, including hypertension, and for an acquired 
psychiatric disability other than PTSD (characterized as a 
nervous disorder) and remanded the Veteran's appeal to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.

Unfortunately, as will be explained below, this appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its November 2007 remand, the Board requested that the RO/AMC 
schedule the Veteran for appropriate VA examinations to determine 
the nature and etiology of TMJ syndrome, a heart disability, 
including hypertension, and an acquired psychiatric disability 
other than PTSD.  The Board also requested that the RO/AMC obtain 
medical opinions as to the etiology of each of these claimed 
disabilities.  A review of the August 2008 VA examination request 
prepared by the RO/AMC indicates that the Board's November 2007 
remand directive for a VA psychiatric examination was not 
included, although a psychiatric examination was ordered by the 
RO/AMC.  The RO/AMC also correctly included the Board's remand 
directives for the VA dental and heart examinations.  A review of 
the VA examinations conducted in August and September 2008 shows 
that neither the VA examiner who conducted the VA psychiatric 
examination nor the VA examiner who conducted the VA heart 
examination provided the opinion(s) requested by the Board 
concerning the etiology of the Veteran's heart disability, 
including hypertension, and acquired psychiatric disability other 
than PTSD.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Therefore, 
the Board must again remand these issues in order to obtain the 
necessary opinions.

The Board also notes that the VA dental examination report 
completed in August 2008 needs to be returned for clarification 
of the opinion provided by the VA examiner at that examination.  
The Veteran has contended that he has experienced TMJ since a 
third molar was extracted during active service and required an 
overnight hospital stay.  He reported this alleged in-service 
history to the VA examiner at his August 2008 dental examination.  
The Board notes further that a review of the Veteran's service 
treatment records, including his dental treatment records, does 
not indicate that he had an overnight hospital stay following an 
in-service molar extraction.  Following a review of the claims 
file and a thorough dental examination of the Veteran, the VA 
examiner opined, "It is at least as likely as not that the 
Veteran's current TMJ syndrome is related to his period of 
service.  It is impossible to know, without documentation, 
whether or not his symptoms began while he was in the Navy."  
Because the opinion provided by the VA dental examiner in August 
2008 appears to be internally contradictory, the Board finds that 
this examination report is unreliable in its current form and 
must be returned as inadequate.  See 38 C.F.R. § 4.2 (2009).  On 
remand, the VA dental examiner who conducted the Veteran's August 
2008 dental examination should be asked to provide a complete 
rationale for her opinion and, if possible, to reconcile the 
apparent contradiction contained in her original opinion in an 
addendum to this examination report.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the 
Veteran's VA heart examination on August 21, 
2008, and ask him to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that a heart disability, 
including hypertension, is related to active 
service or any incident of such service.  A 
complete rationale must be provided for any 
opinion(s) expressed.

If the VA examiner who conducted the 
Veteran's VA heart examination on August 21, 
2008, is not available, then schedule the 
Veteran for appropriate VA examination(s) to 
determine the nature and etiology of his 
heart disability, including hypertension.  
The claims file must be provided to the 
examiner(s) for review.  Based on a review of 
the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that a heart 
disability, including hypertension, if 
diagnosed, is related to active service or 
any incident of such service.  A complete 
rationale must be provided for any opinion(s) 
expressed.

2.  Contact the VA examiner who conducted the 
Veteran's VA dental examination on August 21, 
2008, and ask her to provide an addendum to 
this examination report.  In the addendum, 
this VA examiner is asked to reconcile the 
apparent contradiction in her August 2008 
opinion that the Veteran's current TMJ 
syndrome was related to active service but it 
was impossible to know without documentation 
whether his symptoms began during active 
service.  A complete rationale must be 
provided for any opinion(s) expressed.

If the VA examiner who conducted the 
Veteran's VA dental examination on August 21, 
2008, is not available, then schedule the 
Veteran for appropriate VA examination(s) to 
determine the nature and etiology of his TMJ 
syndrome.  The claims file must be provided 
to the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that TMJ syndrome, if 
diagnosed, is related to active service or 
any incident of such service, to include an 
alleged in-service third molar extraction 
which required an overnight hospital stay.  A 
complete rationale must be provided for any 
opinion(s) expressed.  

3.  Contact the VA examiner who conducted the 
Veteran's VA psychiatric examination on 
September 3, 2008, and ask her to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that an acquired psychiatric disability other 
than PTSD is related to active service or any 
incident of such service.  A complete 
rationale must be provided for any opinion(s) 
expressed.  

If the VA examiner who conducted the 
Veteran's VA psychiatric examination on 
September 3, 2008, is not available, then 
schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of an acquired psychiatric 
disability other than PTSD.  The claims file 
must be provided to the examiner(s) for 
review.  Based on a review of the claims file 
and the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that an acquired psychiatric disability other 
than PTSD, if diagnosed, is related to active 
service or any incident of such service.  A 
complete rationale must be provided for any 
opinion(s) expressed.  

4.  Review the VA examination report(s) after 
completion to ensure that all questions asked 
of the examiner(s) were answered to the 
extent possible.  If they were not, return 
the claims file to the examiner(s) and 
request that the questions to answered so 
that the report is adequate for rating 
purposes.

5.  Thereafter, readjudicate the Veteran's 
claims of service connection for TMJ 
syndrome, for a heart disability, including 
hypertension, and for an acquired psychiatric 
disability other than PTSD (characterized as 
a nervous disorder).  If the benefits sought 
on appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

